SUMMERS, Justice
(dissenting).
In my opinion the value of the defend- . ant’s property was determined without reference to the actual value of the lease. The trial court’s version of the evidence, I think, is the correct one. In his reasons for judgment the trial judge said:
The appraisers all failed to take into account that the property owners’ rights must also be assigned upon the economic rent if he is to pay to the leaseholder all of the amounts due to him.
* * * * * *
It may well be that the D. & J. Realty lease also provides a leasehold advantage to the sub-lessee, Mr. Thibeaux, but this has not been considered or evaluated by the appraisers.
And again in the same opinion,
The Court would make this final comment in order to rationalize its holding. Apparently in this case the lessee created a right or advantage in the sub-lessee which is worth money to the sub-lessee and for which the sub-lessee must be compensated. The lessee, S & S Realty Company, was compensated for this right or advantage because it accrued to their interests on the property adjoining that taken. This advantage, however, did not enure as a greater advantage to the land owner or improve the value of the property taken from the landowner. The Court is firmly convinced that because of this Mr. Thibeaux has a right and advantage above and beyond the value of the realty and improvements as presented to the Court by the experts in this case. (Emphasis added.)
These findings, considered in the light of In re Morgan R.R. & S.S. Co., 32 La. Ann. 371 (1880); State v. Ferris, 227 La. 13, 78 So.2d 493 (1955) and State Through Department of Highways v. Cockerham, 182 So.2d 786 (La.App.1966), convince me that the majority erred and the lessee’s compensation for loss of the lease advantage should be paid by the expropriator and not from the award made to the landowner.
I respectfully dissent.